OPINION OF THE COURT
Per Curiam.
Jeffrey M. Leben has submitted an affidavit dated January 13, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Leben was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on March 20, 1974, under the name Jeffrey Michael Leben.
Mr. Leben acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial *280District concerning allegations of professional misconduct concerning the mishandling of escrow funds. Mr. Leben further acknowledges that his resignation is submitted subject to any application by the Grievance Committee for an order directing restitution and reimbursement to the Lawyers’ Fund for Client Protection pursuant to Judiciary Law §90 (6-a). He recognizes that an order may be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) and specifically waives the opportunity to be heard in opposition thereto.
Mr. Leben indicates that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He acknowledges that he could not successfully defend himself on the merits against disciplinary charges based upon the aforementioned allegations against him.
Counsel for the Grievance Committee recommends that the court accept the proffered resignation. Counsel notes that two additional complaints are pending against Mr. Leben involving his failure to forward documents. Mr. Leben’s attorney has assured Committee Counsel that Mr. Leben will resolve those matters. Under the circumstances herein, the resignation of Jeffrey M. Leben as a member of the Bar is accepted and directed to be filed, and his name is stricken from the roll of attorneys and counselors-at-law.
Mangano, P. J., Thompson, Bracken, Sullivan and Miller, JJ., concur.
Ordered that the resignation of Jeffrey M. Leben is accepted and directed to be filed; and it is further,
Ordered that Jeffrey M. Leben is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jeffrey M. Leben shall promptly comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Jeffrey M. Leben is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing *281as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.